   Case 1:17-cr-00027-JRH-BKE Document 103 Filed 06/17/21 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                                CR 117-027


JASON LATAURUS HAMM




                                      ORDER




       The Order of June 1, 2021 denying Defendant Jason Lataurus

Hamm's motion for compassionate release (doc. 102) is VACATED and

this Order is hereby ENTERED in lieu thereof:




       Defendant         Jason   Lataurus       Hamm    seeks    relief       under   the


""compassionate release" provision of 18 U.S.C. § 3582(c)(1)(A).

The compassionate release provision of § 3582(c)(1)(A) provides a

narrow      path   for    a   defendant    in    ""extraordinary       and    compelling

circumstances" to leave prison early.                  Hamm claims that his medical

condition       (i.e.,     asthma),   in     conjunction        with    the    potential

adverse effects to him should he contract COVID-19, warrants relief

in the form of compassionate release.                  The Court readily concludes

that     Hamm      has    not    presented      extraordinary          and    compelling

circumstances warranting release for the following reasons.

       First, Hamm refused the COVID-19 vaccination administered by

the prison facility on March 20, 2021.                     (Gov't Resp. in Opp'n,
   Case 1:17-cr-00027-JRH-BKE Document 103 Filed 06/17/21 Page 2 of 4



Doc. 99, Ex. A.)     Declining the opportunity to dramatically reduce

his risk of exposure to COVID-19, Hamm has undermined his assertion

that he is at increased risk from the virus.            As one district court


has put it, a defendant "cannot reasonably expect that prolonging

his risk by declining vaccination will be rewarded with a sentence

reduction."   See United States v. Lohmeier, 2021 WL 365773, at *2

(N.D. 111. Feb. 3, 2021) (also stating that notwithstanding the

defendant's own     recalcitrance, the fact that other inmates and

staff are being vaccinated lowers his risk exposure); see also

United States v. Ortiz, 2021 WL 1422816, at *4 (E.D. Pa. Apr. 15,

2021)   ("[W]hile   a   petitioner   who    declines       a   COVID   vaccine   is

^within his rights to refuse any treatment he wishes to forego, he

cannot simultaneously claim that he must be released because of

the   risk of complications     while      refusing    a   vaccine     that could

virtually eliminate that risk.'" (quoted source omitted)); United

States V. McBride, 2021 WL 354129, at *3 (W.D.N.C. Feb. 2, 2021)

("Defendant's refusal to take preventative measures undermines his

assertion   that    extraordinary    and    compelling         reasons   exist   to

warrant his release from prison.").

      Second, it does not appear that Hamm has moderate to severe

asthma, which is the condition that the Centers for Disease Control

lists as the significant risk factor that can make a person more

likely to get severely ill from COVID-19.             See Centers for Disease

Control & Prevention, People         with      Certain Medical Conditions,
   Case 1:17-cr-00027-JRH-BKE Document 103 Filed 06/17/21 Page 3 of 4




available at https://www.cdc ♦ gov/coronavirus/2019-ncov/neeci-

extra-precautions/people-with-medical-conditions.html (last

visited    on   May 21, 2021).    Instead, it appears      that Hamm     has

"'exercise induced" asthma and may be controlled with an albuterol

inhaler.    (See Gov't Resp. in Opp'n, Doc. 92, Ex. A at 19, 28, 35-

36.)

       Finally, the BOP is currently reporting that there are no

active cases in the inmate population of USP Atlanta, which also

significantly lowers Hamm's risk of exposure. See https://www,

bop.gov/coronavirus/index.jsp (last visited May 25, 2021).

       Even assuming Hamm had presented extraordinary and compelling

circumstances warranting relief, the Court may grant early release

only "after considering the [applicable] factors set forth in 18

U.S.C. § 3553(a)."      18 U.S.C. § 3582(c)(1)(A).      Consideration of

the relevant factors do not weigh in Hamm's favor.              The Court

particularly notes that the nature of his offense, the history and

characteristics of this Defendant, and the need to protect the

public weigh against reducing his sentence to time served.              Hamm

has a significant criminal history and has been committing crimes

since the age of 17.    He has at least four felony drug convictions.

He also has a conviction for domestic violence against his disabled

mother.    During a search of his residence related to the instant

offense, the police obtained two firearms - a stolen Ruger .45

handgun and an AR-15 Bushmaster rifle.       Also, Hamm has seven years
      Case 1:17-cr-00027-JRH-BKE Document 103 Filed 06/17/21 Page 4 of 4




remaining on his sentence.           Early release of this Defendant would

fail to reflect the seriousness of his offense, promote respect

for     the    law,   provide     just   punishment,    and     afford   adequate

deterrence.        In short, reducing his sentence at this time would

not    be     consistent   with    the   statutory   purposes    of   sentencing.

Moreover, and significantly, the Court cannot conclude that Hamm

is not a danger to the community under 18 U.S.C. § 3142(g) in

consideration         of   his    criminal   history   and    the     nature   and

circumstances of his crimes.


        Upon the foregoing, Defendant Hamm's motion for compassionate

release (doc. 96) is DENIED.

        ORDER ENTERED at Augusta, Georgia, this /^dav of June,
2021.




                                             J. RANDAL HALY, CHIEF JUDGE
                                             UNITeI STATES DISTRICT COURT
                                             SOUTi/ERN DISTRICT OF GEORGIA
